

Exhibit 10.13
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement ("Amendment") amends the Employment
Agreement (the "Agreement" ), entered into as of March 17, 2010 (the "Agreement
" ), by and between DaVita Inc. (now called DaVita HealthCare Partners Inc. and
referred to in this Amendment " Employer") and Javier Rodriguez ("Employee").
Specifically, effective December 31, 2014, the parties agree to amend the
Agreement as follows:


1.    A new Section 2.8 is hereby added to the Agreement as follows:


"Possible Recoupment of Certain Compensation. Notwithstanding any other
provision in this Agreement to the contrary, Employee shall be subject to the
written policies of the Board of Directors as well as laws and regulations
applicable to executives of the Employer, including without limitation the
DaVita HealthCare Partners Inc. Incentive Compensation Clawback Policy approved
by the Board of Directors on December 4, 2014 and rules adopted pursuant to the
Dodd-Frank Act, and any other Board policy, law or regulation relating to
recoupment or "clawback" of compensation that may exist from time to time during
the Employee's employment by the Employer and thereafter."


In all other respects, and with the exception of any all previous amendments,
the Agreement remains unchanged and in full force and effect.


EMPLOYER / DAVITA HEALTHCARE             EMPLOYEE/
PARTNERS INC.




By /s/ Laura Mildenberger                /s/ Javier Rodriguez                
Laura Mildenberger                    Javier Rodriguez
Chief People Officer






Approved as to Form






/s/ Michael Freimann                
Michael A. Freimann
Assistant General Counsel – Labor & Employment


